DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction 
Claims 1, 7-14 and 17 have been examined in this application. Claims 1, 7-11 and 14 are amended. Claims 2-6, 15-16 and 18 are cancelled. This is a Non-Final Office Action in response to Arguments and Amendments filed on 3/14/2022. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/14/2022 has been entered. 

Office Action Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1);
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.


Response to Arguments
In response to the “Arguments and Amendments” filed on 3/14/2022, with respect to the “Claim Rejections Under 35 USC 112(a) and 112(b)” section on page 7, the Applicant argues that the amended claim language overcomes the 112 rejections. However, there are still 112 rejections remaining. Please see 112(a) and 112(b) sections of the office action below. 
With respect to the “Claim Rejections Under 35 USC 102/103”, the Applicant argues the amended claim language overcomes the prior art rejection. This argument is persuasive and therefore the rejection is withdrawn. Please see “Allowable Subject Matter” section of the office action below. 

Claim Objections
Claim 14 is objected to because of the following informalities: 
With respect to the limitation, “processor configured to estimate a location where an active shooting event has occurred based on the received detection of the one or more shooting sound” the wording is unclear. The following recommendation is proposed: processor configured to estimate a location where an active shooting event has occurred based on the received detection of the one or more shooting sounds

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
With respect to the limitation, “further comprising a movement sensor configured to detect movement of the shooter when a person and a metal having a predetermined size or larger within a predetermined distance from the person move 5in an identical direction”, the specification is silent as to how a simple sensor can perform the above analysis in order to detect a movement based on the listed criteria. The specification indicates that the detector is radar, but no information is provided on how a sensor could perform this analysis. Therefore, the application does not reasonably convey to one of ordinary skill in the art what the Applicant had possession of.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The claims are replete with terms which are not clear, concise, exact, and/or lack antecedent basis. The claims should be revised carefully in order to comply with 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Examples of some unclear, indefinite, inexact or verbose terms used in the claims are listed below.
    Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitations referencing a “structure map”, the wording is unclear and therefore indefinite because it is unclear how the word “structure” further narrows the type of map that is being utilized. For example, it is unclear what differentiates a map of an indoor space from a structure map of an indoor space. Is this wording referring to how the data is stored? Is it indicating that the map includes interior rooms etc.? The term “structure map of an indoor space” is interpreted to be: map detailing physical structures dividing an indoor space.  
With respect to the limitation, “generate the action commands for the each of the shooting sound response stations based on the computed movement times and the computed escape times …”, the wording is unclear and therefore indefinite because it is unclear how all of the computed movement times and computed escape times can be used to generate action commands for each of the shooting sound response stations. The limitation is interpreted to be: generate the action command for the each of the shooting sound response stations based on the computed movement time and the computed escape time corresponding to that response station … 
With respect to the limitation, “wherein the each of the shooting sound response stations is configured to display the respective action commands corresponding to the each of the corresponding stations to provide the guidance to one or more evacuating persons”, the wording is unclear and therefore indefinite because it is unclear what it means for each the shooting sound response station to display the respective action commands for each of the corresponding stations. Does this mean the shooting response station displays action commands for multiple stations? The limitation is interpreted to be: wherein the each of the shooting sound response stations is configured to display the respective action command to provide the guidance to one or more evacuating persons. 
With respect to the limitation, “wherein each of the action commands instructs the one or more evacuating persons to escape from the indoor space when the movement time of the shooter is longer than the escape time from the corresponding station, wherein each of the action commands instructs the one or more evacuating persons to hide from the shooter when the movement time of the shooter is shorter than the escape time from the corresponding station”, the wording is unclear and therefore indefinite because it is unclear what it means for each command to indicate both to escape and hide. The limitation is interpreted to be: wherein the action command instructs the one or more evacuating persons to escape from the indoor space when the movement time of the shooter is longer than the escape time from the corresponding station, wherein the action command instructs the one or more evacuating persons to hide from the shooter when the movement time of the shooter is shorter than the escape time from the corresponding station. 
With respect to the limitation, “wherein the one or more of the shooting sound response stations further comprise: a sensor configured to detect a current location of the shooter; and a processor configured to update the movement times based on the current location of the shooter”, the wording is unclear and therefore indefinite because it is unclear whether the sensor is the same sensor as the sound sensor described in the earlier limitations or a different sensor. Furthermore, the wording is unclear because it is unclear whether the updated movement times correspond to all the shooting sound response stations or just the response station that detected a current location. The specification indicates on pages 35-36, Fig. 8 that the station only updates the movement times corresponding to that station. The limitation is interpreted to be: wherein the one or more of the shooting sound response stations further comprise: a second sensor configured to detect a current location of the shooter; and a processor configured to update the movement time required to move from the active shooting event location to the shooting sound response station based on the current location of the shooter. 
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim 1 and for failing to cure the deficiencies listed above. 
    Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the preamble referencing “active shooting event response station”, the wording is unclear because the claim limitations reference “the active shooting sound response station”. The preamble and limitations are interpreted to be referencing the same stations.  
With respect to the limitation referencing “the structure map”, the term “structure map” lacks antecedent basis. Furthermore, the wording is unclear and therefore indefinite because it is unclear how the word “structure” further narrows the type of map that is being utilized. For example, it is unclear what differentiates a map of an indoor space from a structure map of an indoor space. Is this wording referring to how the data is stored? Is it indicating that the map includes interior rooms etc.? The term “structure map of an indoor space” is interpreted to be: map detailing physical structures dividing an indoor space.  
With respect to the limitation, “… based on the estimated active shooting event location …”, the wording is unclear because “the estimated active shooting event location” lacks antecedent basis. The limitation is interpreted to be: based on an estimated active shooting event location. 
With respect to the limitation, “wherein each of the action commands instructs the one or more evacuating persons to escape from the indoor space when the movement time of the shooter is longer than the escape time from the corresponding station, wherein each of the action commands instructs the one or more evacuating persons to hide from the shooter when the movement time of the shooter is shorter than the escape time from the corresponding station”, the wording is unclear and therefore indefinite because it is unclear what it means for each command to indicate both to escape and hide. The limitation is interpreted to be: wherein the action command instructs the one or more evacuating persons to escape from the indoor space when the movement time of the shooter is longer than the escape time from the corresponding station, wherein the action command instructs the one or more evacuating persons to hide from the shooter when the movement time of the shooter is shorter than the escape time from the corresponding station. 
With respect to the limitation, “… the processor is configured to update the movement times based on the current location of the shooter”, the wording is unclear and therefore indefinite because it is unclear whether the updated movement times correspond to all the shooting sound response stations or just the response station that detected a current location. The specification indicates on pages 35-36, Fig. 8 that the station only updates the movement times corresponding to that station. The limitation is interpreted to be: … processor configured to update the movement time required to move from the active shooting event location to the shooting sound response station based on the current location of the shooter. 
Claims 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim 8 and for failing to cure the deficiencies listed above. 
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “further comprising a movement sensor configured to detect movement of the shooter when a person and a metal having a predetermined size or larger within a predetermined distance from the person move 5in an identical direction”, the wording is unclear and therefore indefinite because it is unclear whether this limitation is conditional and indicating that movement is only affirmatively detected when a person and a metal having a predetermined size or larger move in an identical direction or whether this limitation is simply indicating a potential use of the sensor that detects a shooter, and the shooter could be a person with the metal as characterize. Furthermore, if a conditional situation is being described, the wording is unclear because it is unclear how a simple sensor can perform the analysis described. See 112(a) rejection. The limitation is interpreted to be: further comprising a movement sensor. 
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation referencing a “firearm accident has occurred”, the wording is unclear and therefore indefinite because it is unclear if this limitation excludes intentional firearm incidents. The term is interpreted to be “active shooting event has occurred”. 
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim 12 and for failing to cure the deficiencies listed above. 
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	With respect to the limitations referencing a “structure map”, the wording is unclear and therefore indefinite because it is unclear how the word “structure” further narrows the type of map that is being utilized. For example, it is unclear what differentiates a map of an indoor space from a structure map of an indoor space. Is this wording referring to how the data is stored? Is it indicating that the map includes interior rooms etc.? The term “structure map of an indoor space” is interpreted to be: map detailing physical structures dividing an indoor space.  
With respect to the limitation, “wherein each of the action commands instructs the one or more evacuating persons to escape from the indoor space when the movement time of the shooter is longer than the escape time from the corresponding station, wherein each of the action commands instructs the one or more evacuating persons to hide from the shooter when the movement time of the shooter is shorter than the escape time from the corresponding station”, the wording is unclear and therefore indefinite because it is unclear what it means for each command to indicate both to escape and hide. The limitation is interpreted to be: wherein the action command instructs the one or more evacuating persons to escape from the indoor space when the movement time of the shooter is longer than the escape time from the corresponding station, wherein the action command instructs the one or more evacuating persons to hide from the shooter when the movement time of the shooter is shorter than the escape time from the corresponding station. 
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim 14 and for failing to cure the deficiencies listed above. 

Allowable Subject Matter
Claims 1, 7-14 and 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art Day et al. (US 2019/0295207 A1) discloses active shooting sound response stations that detect shooting sounds, transmit the detection of the shooting sounds and display action commands from an active shooting event response server. Furthermore, Day et al. discloses an active shooting event response server configured to receive the detection of the shooting sounds, estimate the active shooting event location, generate action commands for each of the shooting sound response stations and transmit the respective action commands. The shooting sound response stations are further configured to detect the movement of the threat and update recorded movement times based on the current location of the shooter. Updated movement can also be determined at the active shooting event response server. In Day et al. the generated action commands may instruct one or more evacuating persons to escape or hide depending on the proximity to the shooter and these action commands may be updated based on shooter movement. 
The prior art Noland et al. (US 2018/0158305 A1) discloses that shooting sound response stations may provide an identifier to determine the location of the station and that shooting sound detection may involve the station determining a sound intensity is over a threshold level. 
Day et al. (US 2019/0295207 A1) and Noland et al. (US 2018/0158305 A1) fail to teach the details, as interpreted in the 112(b) section above, of using the estimated shooter location from the shooting sound detection at the response stations, map of the indoor space and location of the shooting sound response stations to generate movement times required to move from the estimated active shooter event location to each of the shooting sound response stations and generating escape times required to escape from each of the shooting sound response stations, so that the action command instructs evacuating persons to escape when the movement time of the shooter to the response station is longer than the escape time from the corresponding station and the action command instructs evacuating persons to hide from the shooter when the movement time of the shooter is shorter than the escape time from the corresponding station. 
The combination of limitations lacking in the prior art, in combination with the other claim limitations, clearly claimed for a patent, are neither anticipated nor made obvious by the prior arts on record.
Foreign prior art and Non-Patent Literature search was conducted; however, no relevant prior art was found.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNMARIE IRWIN whose telephone number is (571)272-5120.  The examiner can normally be reached on Monday - Thursday, 6:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski, can be reached at 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.I./Examiner, Art Unit 3669                                                                                                                                                                                                        
/JEFFREY C BOOMER/Primary Examiner, Art Unit 3619